                 Case 20-12841-MFW                 Doc 551    Filed 12/23/20     Page 1 of 1


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------x
In re:                                                   :    Chapter 11
                                                         :
YOUFIT HEALTH CLUBS, LLC, et al.,                        :    Case No. 20-12841 (MFW)
                                                         :
                    Debtors.                             :    (Jointly Administered)
------------------------------------------------------x

                            MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, undersigned counsel moves for the
admission pro hac vice of Ivan M. Gold of Allen Matkins Leck Gamble Mallory & Natsis LLP to
represent Weingarten Realty Investors and WRI JT Northridge, LP in this action.

December 23, 2020.                                            /s/ Leslie C. Heilman
                                                              Leslie C. Heilman (No. 4716)
                                                              BALLARD SPAHR LLP
                                                              919 N. Market Street, 11th Floor
                                                              Wilmington, DE 19801
                                                              Telephone: (302) 252-4446
                                                              E-mail: heilmanl@ballardspahr.com

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of California, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 3/25/14. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

                                                              /s/ Ivan M. Gold
                                                              Ivan M. Gold
                                                              ALLEN MATKINS LECK GAMBLE
                                                              MALLORY & NATSIS LLP
                                                              Three Embarcadero Center, 12th Floor
                                                              San Francisco, California 94111-4074
                                                              Telephone: (415) 837-1515
                                                              E-mail: igold@allenmatkins.com

                                         ORDER GRANTING MOTION
              IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: December 23rd, 2020
                                                             MARY F. WALRATH
Wilmington, Delaware
                                                             UNITED STATES BANKRUPTCY JUDGE
